I respectfully dissent from the holding of the majority in this case.
I cannot agree that the order of dismissal in the case ofSpragg v. Tennant, hereafter termed the original suit, by *Page 543 
reason of the non-payment of costs, operated to completely destroy the decree of April 26, 1930, entered therein. I think that decree, so far as it fixed the liability of the Tennant estate, remains unaffected by the dismissal. The only effect of the dismissal was to prevent its enforcement in that case, unless reinstated within the prescribed period, or by a showing of sufficient ground for reinstatement after the expiration of the statutory period. No ground for reinstatement being shown in the record before us, it is assumed that none exists.
In my judgment the creditors of the Tennant estate have a right to have their ascertained and decreed indebtedness paid out of the real estate directed to be sold in the original suit. This real estate still remains assets for the payment of debts under the provisions of Code, 44-8-3. The institution of the original suit, and its prosecution to the point where the debts of the estate were decreed and real estate directed to be sold, must be given some effect. It matters not whether we call that decree a money judgment or something else. It fixed and determined the rights of the creditors of the estate to have certain sums of money paid to them and, if necessary, to have certain real estate sold therefor. The reference of the original suit to a commissioner in chancery stopped the running of the statute of limitations, and when debts were decreed, a right was created which could be asserted within the period in which a money judgment or decree could be enforced. By reason of their indulgence or neglect, these creditors may have lost their right to have the real estate sold in the original suit, but their right to have the assets of the Tennant estate applied to the payment of their claim remains, and equity will not allow a just claim to fail for lack of remedy.
It is contended that the decree of April 26, 1930, is not a judgment for the payment of money. The decree provides that the personal representative of the decedent, "or her heirs at law, or someone for them, do within 30 days from the rising of this court, pay unto" certain creditors the amount of claim set out in the decree, and *Page 544 
then further provides that in default of such payments, certain real estate be sold. It is quite different from the decree inLinn v. Patton, 10 W. Va. 187, which provided that "unless" a certain sum of money were paid within a certain period, real estate should be sold. Under our procedure for the settlement of the estates of decedents, there can never be a personal judgment for the payment of money either against the personal representative or the heirs, except in a case where an heir has placed himself under liability by reason of having received property of the estate. Code, 38-3-2 provides that "persons entitled to the benefit of any decree or order requiring the payment of money shall be deemed judgment creditors"; and Section 6 of the same article provides that "every judgment for money rendered in this state * * * shall be a lien on all real estate of or to which the defendant in such judgment is or becomes possessed or entitled". Of course, the personal representative, in this case an administrator, was not the owner of any real estate to which any judgment might attach and therefore, and strictly speaking, the decree under consideration did not create a judgment lien against the real estate owned by the decedent at the time of her death. However, the statute, Code, 44-8-3, made the real estate of the decedent assets for the payment of debts, and it was not necessary that any lien be created. The right to have the land sold was a right accruing under the statute, independently of any judgment or decree. What the decree of April 26, 1930, did was to preserve to creditors the right created by the statute, a right which they could assert in an independent suit, it appearing that no other way is open for its vindication. The amended bill may have been prepared on the wrong theory, but the facts stated therein would, in my judgment, warrant the relief prayed for.
The effect of the majority opinion is to destroy all rights acquired by the creditors under the decree of April 26, 1930, and forces them to rely upon their original claims. The original suit was instituted October 18, 1929, and it is quite probable that the statute of limitations, the *Page 545 
pleading of which by the personal representative for his own protection being mandatory under Code, 44-4-13, bars the creditors from any relief. Such a result ought not to be permitted if there is, within sound principles and practices, a way to avoid it. I have endeavored to point the way.
I would reverse the action of the circuit court and remand the cause for further proceedings.